Citation Nr: 1707904	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-18 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction has been transferred to the RO in St. Paul, Minnesota.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

A hearing disability was not present during the appellant's active service, sensorineural hearing loss is not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the appellant's current bilateral hearing loss disability is not related to his active service or any incident therein, including noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2012 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The October 2012 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records and DD Form 214 are on file.  There are no outstanding post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016). 

The appellant was also afforded a VA medical examination in connection with his claim in April 2013.  38 C.F.R. § 3.159(c)(4) (2016).  An addendum opinion was obtained in April 2016.  After reviewing the record, the Board finds that the examination report and addendum opinion obtained are adequate.  The examination was conducted by a VA audiologist, a medical professional with the specialized expertise necessary to provide an opinion in this case.  In addition, the examiners' opinions were predicated on a full reading of all available records, including the appellant's service treatment records, as well as evidence related to both in-service and post-service noise exposure.  The examiner also considered the appellant's post-service employment and other factors, and supported the opinion with a rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant asserts that his hearing loss disability is due to noise exposure during military service.  Specifically, he contends that he was an artillery solider during military service and was exposed to extreme acoustic trauma.  

Service treatment records are negative for treatment for or complaints of hearing loss during military service.  The February 1952 military pre-induction examination revealed a normal clinical evaluation of the ears.  Audiometric testing was not conducted.  However, a whisper test was performed which demonstrated normal hearing bilaterally (15/15).  At the January 1954 military separation examination, the appellant's ears were again examined and determined to be normal.  Audiometric testing was not conducted.  Notwithstanding, a whisper test again showed normal hearing bilaterally (15/15).  It was noted that there were no complaints of a medical nature at the time of the examination.  

The appellant's military personnel records reflect that he was assigned to an artillery unit during active duty service.  Such position is consistent with a high level of noise exposure.  

In a February 2012 letter, Dr. S.N., a private otolaryngologist, noted that the appellant had a history of noise exposure in the military, including heavy artillery and firearms.  He noted that "his old audiogram performed in 7-19-54 had already showed some hearing loss.  This was while he was in armed forces which further documents that this hearing loss is also associated with noise exposure from artillery and firearms while in the armed forces."  

In connection with the appellant's claim, he was afforded a VA examination in April 2013.  Audiological evaluation conducted at the time of the examination showed pure tone thresholds, in decibels as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
30
30
30
40
55
LEFT
40
30
35
45
55

Speech discrimination scores were 96 percent, bilaterally.  

After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having bilateral sensorineural hearing loss.  The examiner concluded that the appellant's hearing loss disability was not caused by or a result of an event in military service.  In support of this finding, the examiner noted that the appellant reported that he first noticed hearing loss 2 to 3 years ago and has difficulty hearing "low sounds."  Additionally, the Veteran had a history of both civilian and military noise exposure.  Specifically, he reported 24 months of military noise exposure and 20 plus years of civilian noise exposure as an employee of a steel company.  The Veteran denied any recreational noise exposure or any surgical intervention for his ears.

Buddy statements received in July 2013 and August 2013 indicate that during military service, the appellant served in field artillery and was exposed to noise from artillery, mortars, and small arms fires.

In an August 2013 statement from the appellant, he asserted that his military paperwork shows that he was a wireman during the Korean War, but in fact, he was in artillery.  Further, he was not given any form of hearing protection and the sounds were deafening.  He asserts that the noise exposure resulted in his hearing loss disability.  

In April 2016, the examiner who conducted the April 2013 VA examination provided an addendum medical opinion.  She opined that the appellant's hearing loss disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the claims file showed normal whisper testing in 1952 and 1954.  There were no reported hearing/tinnitus issues found in the appellant's service treatment records.  Further, the appellant had a longstanding history of civilian noise exposure as an employee at a steel factory.  The examiner noted that literature does not support delayed onset of hearing loss.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  

As set forth above, the Veteran has been diagnosed with a current bilateral sensorineural hearing loss and, therefore, has met the current disability requirement for service connection.  

The appellant has also reported acoustic trauma during military service.  He is competent to describe his in-service noise exposure.  Moreover, the Board finds his statements of in-service noise exposure to be credible.  His statements are consistent with his military personnel records, which document his service in an artillery unit.  The appellant has also submitted buddy statements which further corroborate his recollections of in-service acoustic trauma.  As such, noise exposure during military service is well established here.  

As set forth above, however, that an injury such as acoustic trauma occurred during service is not enough.  Rather, there must be chronic disability resulting from that injury.  In this case, the most probative evidence establishes that the in-service acoustic trauma did not result in chronic disability.  

Sensorineural hearing loss is a chronic disease and, as such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, neither the Veteran nor the documented evidence of record indicates that he developed a chronic hearing loss disability during service or that there was continuity of hearing loss symptoms since service.  As set forth above, audiometric testing was not conducted during the Veteran's military service; however, whisper tests were performed and demonstrated normal hearing acuity bilaterally, both at entrance to and separation from military service.  Moreover, during the April 2013 VA examination, the appellant reported that he first noticed decreased hearing acuity only 2 to 3 years prior to the examination.  As such, service connection on the basis of continuity of symptoms is not warranted.  Furthermore, the record contains no indication, lay or clinical, that hearing loss manifested to a compensable degree within one year of separation from active service in January 1954.  Thus, service connection for bilateral hearing loss on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that a hearing loss disability was present during the appellant's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158-60 (1993).  In this case, however, the record preponderates against finding that the Veteran's current hearing loss is causally related to his active service, to include in-service acoustic trauma.

As set forth above, after examining the appellant and reviewing the record, a VA examiner concluded that the appellant's current hearing loss disability is less likely than not related to his active military service, including in-service noise exposure.  The Board finds that the examiner's opinion, with subsequent addenda, is persuasive and assigns it significant probative weight.  In this regard, the examiner based her opinion on a review of the claims folder and the appellant's history of noise exposure, which is consistent with the evidence of record.  Moreover, she provided an explanation for her conclusion, explaining that despite the in-service noise exposure, the medical literature did not support delayed onset of hearing loss.  The appellant had normal hearing acuity evident at service separation, as well as a post-service history of longstanding occupational noise exposure as a civilian.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has carefully considered the February 2012 opinion offered by Dr. S.N, but concludes that it is entitled to far less probative weight than the VA medical opinon.  In his opinion, Dr. N. referred to an old audiogram performed on July 19, 1954, while the appellant was in service, which showed "some hearing loss."  Based on this, he concluded that the appellant's current hearing loss was associated with noise exposure in service.  The record on appeal demonstrates that the appellant was not on active duty in July 1954.  His DD Form 214 indicates that he separated from military service in January 1954, not in July 1954.  The appellant's military separation examination was conducted on January 19, 1954.  To the extent that the private physician was in fact referring to the January 1954 military separation examination, however, the record shows that audiometric testing was not conducted at that time.  Rather, a whisper test was performed, which demonstrated normal hearing acuity.  Under these circumstances, the Board assigns Dr. N.'s opinion low probative value.  It is well established that an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-46 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board also acknowledges the Veteran's assertion that his hearing loss disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of hearing loss is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed hearing loss disability is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that a chronic hearing loss disability was not present during active service and did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current hearing loss is not related to the appellant's active service.  For these reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


